Name: Commission Implementing Regulation (EU) No 800/2014 of 24 July 2014 establishing reporting procedures and other practical arrangements on the financing of operating support under national programmes and in the framework of the Special Transit Scheme pursuant to Regulation (EU) No 515/2014 of the European Parliament and of the Council establishing, as part of the Internal Security Fund, the instrument for financial support for external borders and visa
 Type: Implementing Regulation
 Subject Matter: international law;  information and information processing;  EU finance;  technology and technical regulations;  politics and public safety;  information technology and data processing;  migration;  cooperation policy
 Date Published: nan

 25.7.2014 EN Official Journal of the European Union L 219/10 COMMISSION IMPLEMENTING REGULATION (EU) No 800/2014 of 24 July 2014 establishing reporting procedures and other practical arrangements on the financing of operating support under national programmes and in the framework of the Special Transit Scheme pursuant to Regulation (EU) No 515/2014 of the European Parliament and of the Council establishing, as part of the Internal Security Fund, the instrument for financial support for external borders and visa THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 515/2014 of the European Parliament and of the Council of 16 April 2014 establishing, as part of the Internal Security Fund, the instrument for financial support for external borders and visa (1), and in particular Articles 10(6) and 11(6) thereof, Whereas: (1) Pursuant to Article 19 of Regulation (EU) No 515/2014, Regulation (EU) No 514/2014 of the European Parliament of the Council (2) is applicable to the instrument for financial support for external borders and visa. Therefore any Commission delegated and implementing Regulations adopted on the basis of Regulation (EU) No 514/2014 is applicable to the instrument for financial support for external borders and visa. (2) Commission Implementing Regulations (EU) No 802/2014 (3) and (EU) No 799/2014 (4) in particular set out conditions and terms of the electronic data exchange system between the Commission and Member States, models for national programmes and models for annual and final implementation reports. (3) Article 10(1) of Regulation (EU) No 515/2014 allows Member States to allocate up to 40 % of the amount granted under the instrument for financial support for external borders and visa to finance operating support to the public authorities responsible for accomplishing the tasks and services which constitutes a public service for the Union. Before the approval of the national programme, the Member State that wishes to finance operating support under its national programme should be required to provide specific information notably in order to enable the Commission to assess the conditions laid down in Article 10(2) of Regulation (EU) No 515/2014. Likewise additional reporting requirements in respect of operating support should be laid down. (4) Article 11(2) of Regulation (EU) No 515/2014 allocates resources to Lithuania as additional specific operating support in the context of the Special Transit Scheme between Lithuania and the Commission. Lithuania should be required to provide specific information in that regard notably in order to enable the Commission to assess the eligibility of the costs referred to in Article 11(3) of Regulation (EU) No 515/2014 that Lithuania plans to charge under the instrument. Likewise additional reporting requirements regarding operating support for the Special Transit Scheme should be laid down. (5) In accordance with Articles 1 and 2 of Protocol No 22 on the position of Denmark, annexed to the Treaty on European Union and the Treaty on the Functioning of the European Union, Denmark is not taking part in the adoption of this Regulation and is not bound by it or subject to its application. Given that this Regulation builds upon the Schengen acquis, Denmark shall, in accordance with Article 4 of that Protocol, decide within a period of six months after the Council has decided on this Regulation whether it will implement this Regulation in its national law. (6) As regards Iceland and Norway, this Regulation constitutes a development of the Schengen acquis within the meaning of the Agreement concluded by the Council of the European Union and the Republic of Iceland and the Kingdom of Norway concerning the latters' association with the implementation, application and development of the Schengen acquis (5)which falls within the areas referred to in Article 1, Points A and B of Council Decision 1999/437/EC (6). (7) As regards Switzerland, this Regulation constitutes a development of provisions of the Schengen acquis within the meaning of the Agreement between the European Union, the European Community and the Swiss Confederation on the Swiss Confederation's association with the implementation, application and development of the Schengen acquis (7) which fall within the area referred to in Article 1, Points A and B of Decision 1999/437/EC read in conjunction with Article 3 of Council Decision 2008/146/EC (8). (8) As regards Liechtenstein, this Regulation constitutes a development of the provisions of the Schengen acquis within the meaning of the Protocol between the European Union, the European Community, the Swiss Confederation and the Principality of Liechtenstein on the accession of the Principality of Liechtenstein to the Agreement between the European Union, the European Community and the Swiss Confederation on the Swiss Confederation's association with the implementation, application and development of the Schengen acquis (9) which fall within the area referred to in Article 1, Points A and B of Decision 1999/437/EC read in conjunction with Article 3 of Council Decision 2011/350/EU (10). (9) In order to allow for the prompt application of the measures provided for in this Regulation and not delay the approval of the national programmes, the Regulation should enter into force on the day following that of its publication in the Official Journal of the European Union. (10) The measures provided for in this Regulation are in accordance with the opinion of the Asylum, Migration and Integration and Internal Security Funds Committee. HAS ADOPTED THIS REGULATION: Article 1 Practical arrangements on operating support financed under the national programme and under the Special Transit Scheme 1. Where a Member State decides to request operating support pursuant to Article 10 of Regulation (EU) No 515/2014, it shall provide the Commission with the information listed in Annex I to this Regulation in addition to the ones required in the Annex to Implementing Regulation (EU) No 802/2014. The Member State shall also provide the Commission with an indicative planning form drawn up in accordance with the model set out in Annex II to this Regulation. 2. If Lithuania decides to make use of the operating support available for the Special Transit Scheme pursuant to Article 11 of Regulation (EU) No 515/2014, it shall provide the Commission with the information listed in Annex III to this Regulation in addition to the ones required in the Annex to Implementing Regulation (EU) No 802/2014. 3. The information and forms referred to in this article shall be sent to the Commission via the electronic data exchange system established by Article 2 of Implementing Regulation (EU) No 802/2014. Article 2 Model for reporting on operating support financed under the national programme and under the Special Transit Scheme 1. Where operating support is financed under the national programme, the Member State concerned shall report on its implementation in the implementation report referred to in Article 54 of Regulation (EU) No 514/2014 drawn up in accordance with the model set out in the Annex to Implementing Regulation (EU) No 799/2014. In addition when submitting its implementation report to the Commission, the Member State shall provide the information listed in Annex IV to this Regulation. 2. Where operating support for the Special Transit Scheme is financed under the national programme of Lithuania, it shall report on its implementation in the implementation report referred to in Article 54 of Regulation (EU) No 514/2014 drawn up in accordance with the model set out in the Annex to Implementing Regulation (EU) No 799/2014. In addition, when submitting its implementation report to the Commission, Lithuania shall provide the information listed in Annex V to this Regulation. 3. The information referred to in this article shall be sent to the Commission via the electronic data exchange system established by Article 2 of Implementing Regulation (EU) No 802/2014. Article 3 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in Member States in accordance with the Treaties. Done at Brussels, 24 July 2014. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 150, 20.5.2014, p. 143. (2) Regulation (EU) No 514/2014 of the European Parliament and of the Council of 16 April 2014 laying down general provisions on the Asylum, Migration and Integration Fund and on the instrument for financial support for police cooperation, preventing and combating crime, and crisis management (OJ, L 150, 20.5.2014, p. 112). (3) Commission Implementing Regulation (EU) No 802/2014 of 24 July 2014 establishing models for national programmes and establishing the terms and conditions of the electronic data exchange system between the Commission and Member States pursuant to Regulation (EU) No 514/2014 of the European Parliament and of the Council laying down general provisions on the Asylum, Migration and Integration Fund and on the instrument for financial support for police cooperation, prevention and combating crime and crisis management (see page 22 of this Official Journal). (4) Commission Implementing Regulation (EU) No 799/2014 of 24 July 2014 establishing models for annual and final implementation reports pursuant to Regulation (EU) No 514/2014 of the European Parliament and of the Council laying down general provisions on the Asylum, Migration and Integration Fund and on the instrument for financial support for police cooperation, prevention and combating crime and crisis management (see page 4 of this Official Journal). (5) OJ L 176, 10.7.1999, p. 36. (6) Council Decision 1999/437/EC of 17 May 1999 on certain arrangements for the application of the Agreement concluded by the Council of the European Union and the Republic of Iceland and the Kingdom of Norway concerning the association of those two States with the implementation, application and development of the Schengen acquis (OJ L 176, 10.7.1999, p. 31). (7) OJ L 53, 27.2.2008, p. 52. (8) Council Decision 2008/146/EC of 28 January 2008 on the conclusion, on behalf of the European Community, of the Agreement between the European Union, the European Community and the Swiss Confederation on the Swiss Confederation's association with the implementation, application and development of the Schengen acquis (OJ L 53, 27.2.2008, p. 1). (9) OJ L 160, 18.6.2011, p. 21. (10) Council Decision 2011/350/EU of 7 March 2011 on the conclusion, on behalf of the European Union, of the Protocol between the European Union, the European Community, the Swiss Confederation and the Principality of Liechtenstein on the accession of the Principality of Liechtenstein to the Agreement between the European Union, the European Community and the Swiss Confederation on the Swiss Confederation's association with the implementation, application and development of the Schengen acquis, relating to the abolition of checks at internal borders and movement of persons (OJ L 160, 18.6.2011, p. 19). ANNEX I PROGRAMMING OF OPERATING SUPPORT UNDER THE NATIONAL PROGRAMME Each Member State must confirm their compliance with the conditions set out in Article 10(2) of Regulation (EU) No 515/2014 when operating support is included in the national programme. National objective: provide a general indication for the use of Operating Support, including objectives and targets to be achieved as well as indication of the services and tasks that will be financed under the Operating Support mechanism. Further where the national programme includes operating support Visa or Borders, the Indicative planning form must be completed and attached. The Indicative planning form will not form part of the Commission decision approving the national programme. SPECIFIC OBJECTIVE: Operating support/Article 10(2) Regulation (EU) No 515/2014 hereby confirms its compliance with the Union acquis on borders and visa. hereby confirms its compliance with Union Standards and guidelines for good governance on borders and visa, in particular the Schengen catalogue for external border control, the Practical Handbook for borders guards and the Handbook on visa. National Objective: Operating support for VISA National Objective: Operating Support for Borders ANNEX II INDICATIVE PLANNING FORM FOR OPERATING SUPPORT UNDER NATIONAL PROGRAMME This form will not form part of the Commission decision approving the national programme. For each type of operating support (visa or borders) provide: (i) An indicative list of beneficiary:  name of the beneficiary (e.g. Ministry of Foreign Affairs, immigration section of the police, coast guard, port authority, immigration section of the police, armed forces) and its legal status (e.g. Public authority, public liability company, etc.)  with their statutory responsibilities  the main types of tasks performed in relation to border management/visas, including tasks expected to be supported; Add more rows as necessary. (ii) an indicative list of tasks: describe the main types of tasks performed by the beneficiary in relation to:  visa issuance, including tasks expected to be supported under article 10 of Regulation (EU) No 515/2014; or.  border management, which are expected to be supported under article 10 of Regulation (EU) No 515/2014. It is not necessary to describe all tasks performed by a beneficiary but only those that are linked to border management and immigration control (e.g. Armed Forces performing surveillance at sea to prevent illegal entries). The tasks must be aggregated by geographical location where they will be performed (e.g. Consulate General in Beijing or Ministry of Foreign Affairs or Slovakian-Ukrainian border). To the extent possible provide the border section for each task described under operating support for borders. (iii) an indicative number of staff:If applicable, please indicate the number of staff concerned and expected to be supported for each beneficiary and task (as full-time equivalent for the total duration of the operational support. (iv) an indicative budget breakdown by type of beneficiary in the following cost categories: Staff costs, including for training Service costs, such as maintenance and repair Upgrading/replacement of equipment Real estate (depreciation, refurbishment) IT systems (operational management of VIS, SIS and new IT systems, rental and Refurbishment of premises, communication infrastructure and security) Operations (costs not covered by the previous above categories) Indicative Planning Form I: Operating support for VISA Part I.1: Indicative list of tasks Tasks Beneficiary Staff 1. Consulates and other entities located in other countries 1.1 1.n 2. Central and other entities (centralised specialised services in visa issuance and whose delivery is not linked to any specific location(e.g. Ministry of Foreign Affairs  Visa Affairs Department)) 2.1 2.n Part I.2: Indicative budget breakdown Total per beneficiary Beneficiary: 1.1 staff costs, including for training 1.2 service costs, such as maintenance and repair 1.3 upgrading/replacement of equipment 1.4 real estate (depreciation, refurbishment) 1.5 IT systems (operational management of VIS, SIS and new IT systems, rental and refurbishment of premises, communication infrastructure and security) 1.6 Operations (costs not covered by the previous above categories) Total: Indicative Planning Form II: Operating support for Borders Part II.1: Indicative list of tasks Task Beneficiary Staff 1. Land Borders 1.1 1.n 2. Sea Borders 2.1 2.n 3. Air Borders 3.1 3.n 4. Central and other services (centralised specialised services in border management and whose delivery is not linked to any specific location (e.g. risk analysis performed at Border Guard's headquarters, training activities)) 4.1 4.n Part II.2: Indicative budget breakdown Total per beneficiary 1. Beneficiary: 1.1 staff costs, including for training 1.2 service costs, such as maintenance and repair 1.3 upgrading/replacement of equipment 1.4 real estate (depreciation, refurbishment) 1.5 IT systems (operational management of VIS, SIS and new IT systems, rental and refurbishment of premises, communication infrastructure and security) 1.6 Operations (costs not covered by the previous above categories) Total: ANNEX III PROGRAMMING OF OPERATING SUPPORT UNDER THE SPECIAL TRANSIT SCHEME Operating support for the Special Transit Scheme (Lithuania): provide the national strategy for the implementation of Special Transit Scheme, the requirements from that strategy and the national objectives designed to meet those requirements. Provide the results and desired outcome with this strategy. Types of additional costs: provide an indication of the types of additional costs to be supported in relation to the implementation of the Special Transit Scheme. Special Case: Operating support for the Special Transit Scheme (Lithuania) Types of additional costs ANNEX IV REPORTING ON OPERATING SUPPORT Summary: Provide a summary of the progress made in implementing the operating support over the financial year in relation to the baseline situation, the objectives and targets accomplished. Actions: List the main actions carried out over the financial year, successes and problems identified (and resolved). SPECIFIC OBJECTIVE: Operating support summary Operating Support for VISA actions Operating Support for Borders ANNEX V REPORTING ON OPERATING SUPPORT UNDER THE SPECIAL TRANSIT SCHEME (STS) Special Transit Scheme (as laid down in the Specific Regulations): provide an overview of the implementation of the STS. Provide any changes to the strategy or national objectives or any factors that may lead to changes in the future. Set out any significant issues which affect the performance of the STS.  National objectives: List the main actions carried out over the year, successes and problems identified (and resolved). SPECIFIC OBJECTIVE: Operating support for the Special Transit Scheme (Lithuania) summary National objective: STS Actions